Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Holdman, J.), rendered April 16, 2007, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree.
Ordered that the amended judgment is affirmed.
As the People correctly concede, the defendant’s waiver of the right to appeal was not valid (see People v Murray, 68 AD3d 896 [2009]; People v Cruz, 54 AD3d 962, 963 [2008]; People v Hurd, 44 AD3d 791, 792 [2007]) and does not foreclose his current claim.
Nevertheless, despite being informed of the sentence that he was to receive, the defendant admitted to violating a condition of his probation and, therefore, has no basis to complain of the sentence imposed (see People u Delpesce, 68 AD3d 1131 [2009]; People v Grzywaczewski, 61 AD3d 699, 700 [2009]; People v Trias, 50 AD3d 828, 828-829 [2008]; People v Kazepis, 101 AD2d 816 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Fisher, Covello, Leventhal and Austin, JJ., concur.